Matter of Aaron B. (2015 NY Slip Op 03294)





Matter of Aaron B.


2015 NY Slip Op 03294


Decided on April 21, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2015

Acosta, J.P., Saxe, Richter, Gische, Kapnick, JJ.


14884

[*1] In re Aaron B., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (John A. Newbery of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Antonella Karlin of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about March 5, 2014, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of criminal possession of a weapon in the fourth degree, menacing in the second degree, and unlawful possession of an air pistol, and also committed the act of unlawful possession of a weapon by a person under 16, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court's finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's credibility determinations. The evidence, viewed as a whole, satisfied the display element of second-degree menacing (see People v Howard, 92 AD3d 176, 179-180 [1st Dept 2012], affd 22 NY3d 388 [2013]), and also established a sufficient chain of custody to support the weapon possession charges (see People v Julian, 41 NY2d 340 [1977]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2015
CLERK